Order entered June 16, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-00697-CR

                              ALLEN MAURICE LITTLE, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F09-51721-Y

                                              ORDER
          The Court GRANTS appellant’s motion for extension of time to file appellant’s notice of

appeal.

          Appellant’s June 3, 2014 notice of appeal is timely filed.




                                                         /s/   DAVID EVANS
                                                               JUSTICE